DETAILED ACTION
Allowable Subject Matter
Claims 1-42 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 16 recite the unique feature of the second cavity of the adapter being located away from a center of the charging coil. Claim 36 recites the unique feature of the base unit being configured to supply AC current at at least two different frequencies to the charging coil while the hearing instrument is in the adapter. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653